--------------------------------------------------------------------------------

Exhibit 10.4



EXECUTION VERSION


INTELLECTUAL PROPERTY AGREEMENT


by and among


UNITED TECHNOLOGIES CORPORATION,


OTIS WORLDWIDE CORPORATION


and


CARRIER GLOBAL CORPORATION


Dated as of April 2, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS
2

     
1.1
Defined Terms
2

   
ARTICLE II ASSIGNMENT OF SOLELY OWNED INTELLECTUAL PROPERTY RIGHTS
7

     
2.1
Assigned Intellectual Property Rights
7

   
ARTICLE III LICENSING OF INTELLECTUAL PROPERTY RIGHTS
8

     
3.1
Licensed Intellectual Property Rights
8

 
3.2
Reserved Intellectual Property Rights
10

 
3.3
No Rescission
10
   
ARTICLE IV TRADEMARKS
10
     
4.1
Ownership of United Technologies Trademarks
10
 
4.2
Use of United Technologies Trademarks
11
 
4.3
Special Trademark Provisions.
12

   
ARTICLE V EXCLUDED AGREEMENTS
12
     
5.1
No Change to Excluded Agreements
12
   
ARTICLE VI CONFIDENTIALITY
12

     
6.1
Received Information and Materials
12
 
6.2
Confidential Information
12
 
6.3
Obligations
13
 
6.4
Termination of UTC NDA
13
   
ARTICLE VII LIMITATIONS AND DISCLAIMERS
13
     
7.1
Subsequent Delivery of Intellectual Property Rights
13
 
7.2
No Additional Obligations
14
 
7.3
DISCLAIMER
14
 
7.4
Limitations of Liability
14
   
ARTICLE VIII GOVERNING LAW AND DISPUTE RESOLUTION
15
     
8.1
Governing Law
15
 
8.2
Alternative Dispute Resolution
15
 
8.3
Confidentiality
13
 
8.4
Equitable Relief
13



i

--------------------------------------------------------------------------------

ARTICLE IX GENERAL PROVISIONS
16
     
9.1
Entire Agreement; Conflict Among Agreements
16
 
9.2
Assignment and Change of Control; Successor and Assigns
16
 
9.3
Bankruptcy
17

 
9.4
Amendments and Waivers
17
 
9.5
Notice
18
 
9.6
Severability
18
 
9.7
Counterparts
18
 
9.8
Further Assurances
18
 
9.9
Interpretation
19



ii

--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY AGREEMENT
 
This INTELLECTUAL PROPERTY AGREEMENT (this “Agreement”), dated as of April 2,
2020, is by and among United Technologies Corporation, a Delaware corporation
(“UTC”), Otis Worldwide Corporation, a Delaware corporation (“Otis”), and
Carrier Global Corporation, a Delaware corporation (“Carrier”) (each, a “Party”
and together, the “Parties”).
 
RECITALS
 
WHEREAS, UTC, Otis and Carrier have entered into that certain Separation and
Distribution Agreement, of even date herewith (the “SDA”), pursuant to which UTC
and its subsidiaries will undertake a series of transactions following which UTC
will separate into three independent, publicly traded companies:  (i) UTC,
comprising Collins Aerospace and Pratt & Whitney, a systems supplier to the
commercial aerospace and defense industry, (ii) Otis, a manufacturer of
people-moving products, such as elevators, escalators and moving walkways, and
(iii) Carrier, a provider of HVAC, refrigeration, fire, security and building
automation technologies;
 
WHEREAS, pursuant to Section 2.10 of the SDA, UTC, Otis and Carrier agreed to
enter into this Agreement;
 
WHEREAS, each of the Parties and their respective affiliates are currently
owners of, and in possession of, certain Intellectual Property Rights (as
defined herein), which Intellectual Property Rights may have been developed or
acquired by such Party independently, or jointly with either or both the other
Parties, or assigned to it by either or both of the other Parties prior to the
date hereof;
 
WHEREAS, a result of the corporate relationship between each of the Parties, and
not necessarily pursuant to a written agreement, prior to the date hereof, each
Party has had access to, and the right to use certain Intellectual Property
Rights of one or both of the other Parties as required for its business;
 
WHEREAS, in connection with the transactions contemplated by the SDA, the
Parties wish to confirm their respective ownership of certain Intellectual
Property Rights (as defined herein), and with respect to certain other
Intellectual Property Rights transfer ownership thereof from an Assignor Party
(as defined herein) to an Assignee Party (as defined herein), and each Assignee
Party wishes to receive ownership of such Intellectual Property Rights; and
 
WHEREAS, in connection with the transactions contemplated by the SDA, the
Parties wish to either grant, or confirm the prior grants of, certain rights and
licenses with respect to certain Intellectual Property Rights from each Licensor
Party (as defined herein) to a Licensee Party (as defined herein), and each
Licensee Party wishes to receive such license grants on the terms set forth
herein.
 
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and in the SDA (and other agreements entered into in connection with the SDA),
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, the Parties hereby agree
as follows:
 

--------------------------------------------------------------------------------

ARTICLE I


DEFINITIONS


1.1         Defined Terms.  For the purposes of this Agreement, the following
terms shall have the following meanings.  Capitalized terms used but not
otherwise defined in this Article I or elsewhere in this Agreement shall have
the meaning ascribed to such terms in the SDA.  For the avoidance of doubt, for
purposes of Section 2.1, Section 3.1, and Section 4.1, respectively, (a) any
reference to an Assignor Party, a Licensor Party, or a Party, respectively,
shall be deemed to refer to other relevant members of such Assignor Group, such
Licensor Group, or such Party’s Group, respectively and (b) any obligation of an
Assignor Party, a Licensor Party, or a Party, respectively, shall include an
obligation to cause such relevant members of such Assignor Group, such Licensor
Group, or such Party’s Group, respectively, to satisfy such obligation; in each
case, as the context requires.
 
“AAA Rules” shall have the meaning defined in Section 8.2.2.
 
“Affiliate” shall mean, for the purpose of this Agreement and notwithstanding
its meaning in the SDA, with respect to a Party, another member of the Party
Group to which the Party belongs.
 
“Agreement” shall have the meaning defined in the preamble.
 
“Assigned Intellectual Property Rights” shall have the meaning defined in
Section 2.1.1.
 
“Assignee Group” shall mean one of the UTC Group, the Otis Group, or the Carrier
Group of which an Assignee Party is a member.
 
“Assignee Party” shall mean the Party, as the context requires, other than the
Assignor Party, to whom Intellectual Property Rights are assigned from the
Assignor Party pursuant to the terms hereof.
 
“Assignor Group” shall mean one of the UTC Group, the Otis Group, or the Carrier
Group of which the Assignor Party is a member.
 
“Assignor Party” shall mean one of the Parties, as the context requires, in its
capacity as an assignor of Intellectual Property Rights to another Party
pursuant to the terms hereof.
 
“Carrier” shall have the meaning defined in the preamble.
 
“Confidential Information” shall have the meaning defined in Section 6.2.
 
“Contemplated to be Used” shall mean that there are contemporaneous books or
records, whether in hard copy or electronic or digital format (including emails,
databases and other file formats) evidencing a specific, good faith intention of
future use, created in the ordinary course of business consistent with past
practice.
 
2

--------------------------------------------------------------------------------

“Copyrights” shall mean copyrights and other equivalent rights in copyrightable
subject matter in works of authorship (including software), and including all
registrations and applications therefor, and all renewals, extensions,
restorations and reversions thereof.
 
“Dispute” shall have the meaning defined in Section 8.2.
 
“Excluded Agreement” shall mean (a) each Negotiated Agreement and (b) each Third
Party Agreement; provided that, notwithstanding the foregoing, and without
limitation, for the purposes of this Agreement, an Excluded Agreement shall not
include any IWA or any work performed, without an express written agreement, by
a member of an Assignor Group or a Licensor Group as Performer for a member of
an Assignee Group or a Licensee Group as Requester, respectively, or vice
versa.  A non-inclusive (and not necessarily representative) listing of Excluded
Agreements is provided in Schedule 5.0.
 
“Exploit” shall mean, with respect to a particular item of Intellectual Property
Rights, to do all things with such Intellectual Property Rights (subject to
Article VI), including (a) to make, have made, use (including for development),
import, offer for sale, and sell any product or service under any Patents within
such Intellectual Property Rights; (b) to copy, display, perform, create
derivative works based upon, and distribute any works under, any Copyrights
within such Intellectual Property Rights; and (c) to use Trade Secrets and other
confidential or proprietary information within such Intellectual Property
Rights.  For the avoidance of doubt, a right to Exploit in any manner a
particular item of Intellectual Property Rights does not include the right to
Exploit in any manner any other Intellectual Property Rights, including any
separate background Intellectual Property Rights from or with which the item was
created or derived, or which is necessary or desirable for a particular use of
the item.
 
“Funded” or “Funding” by an entity shall mean paid for by that entity through
one or more cash contributions.  For the purposes of this definition, U.S.
Government funds or the funds of any other third party or entity shall not be
considered.
 
“Future Affiliate Provision” shall mean a term or provision of any agreement
governing Intellectual Property Rights as between or among the Parties that was
negotiated and entered into on arm’s-length terms at any time prior to the
Effective Time between or among members of different Party Groups (a) pursuant
to which a licensor Party grants or purports to grant to the Party or Parties
licensed under such agreement a license to the Intellectual Property Rights of
any future Affiliate (including in the case of UTC, Raytheon Company) of the
licensor Party, (b) imposing or purporting to impose any non-compete or other
similar limitation on the business of any future Affiliate (including in the
case of UTC, the business of Raytheon Company) of a Party, in favor of another
Party or Parties, or (c) requiring or purporting to require the payment to a
licensor Party of any incremental royalty or other charge on the business or
products of any future Affiliate (including in the case of UTC, Raytheon
Company) of the Party that is the licensee under such agreement, except to the
extent that such future Affiliate avails itself of the license to which such
royalty pertains.  Each Party agrees that to the extent such Party is the
beneficiary of a Future Affiliate Provision, such Party hereby waives and
disclaims, and will not seek to enforce or claim the benefit of, such Future
Affiliate Provision, such waiver, disclaimer and covenant being for the sole
benefit of the other Parties, their Party Groups, and their future Affiliates.
 
3

--------------------------------------------------------------------------------

“Intellectual Property Rights” shall mean any and all intellectual property and
industrial property rights throughout the world, whether registered or
unregistered, including intellectual property and industrial property rights
protected or represented by, arising under, or associated with (a) Patents; (b)
Copyrights; (c) Trade Secrets; and (d) any other similar or equivalent
intellectual property or proprietary rights anywhere in the world; provided,
however, that Trademarks are expressly excluded from the definition of
Intellectual Property Rights.
 
“Invention Disclosure” shall mean a written description of an invention, or
potential invention, submitted to any member of a Party Group for review for
patenting.
 
“IWA” shall mean, as of a relevant date, the contractual terms and conditions
prescribed for inter-entity work authorizations by Section 43 of the United
Technologies Corporate Policy Manual or a predecessor thereof as of the relevant
date, including the terms and conditions governing Intellectual Property Rights
therein.
 
“Licensed Intellectual Property Rights” shall have the meaning defined in
Section 3.1.1.
 
“Licensed Patents” shall mean with respect to a particular Licensor Group and
Licensee Group, the Patents owned or freely licensable by the Licensor Group,
that absent a license of the scope granted to the Licensee Group pursuant to
Section 3.1 hereof, would be infringed by the operation of the business of the
Licensee Group (including the making, selling, offering for sale, using or
importing of the products or services of the Licensee Group).  In addition, for
the purpose of the forgoing determination as to whether a Patent is infringed as
of the Effective Time, a Patent that issues after the Effective Time to the
extent based upon a Patent Application or Invention Disclosure in existence
before the Effective Time, shall be deemed to have been in existence from the
date immediately prior to the Effective Time.
 
“Licensee Group” shall mean one of the UTC Group, the Otis Group, or the Carrier
Group of which the Licensee Party is a member.
 
“Licensee Group Field” shall mean the field of the business of the applicable
Licensee Group, including the manufacture, sale, support and service of
products, and the provision of services, of one or more members of the
applicable Licensee Group, as of the Effective Time and the natural extension
thereof.
 
“Licensee Party” shall mean one of the Parties, as the context requires, other
than the Licensor Party, to whom Licensed Intellectual Property Rights are
granted from the Licensor Party pursuant to the terms hereof.
 
“Licensor Group” shall mean one of the UTC Group, the Otis Group, or the Carrier
Group of which the Licensor Party is a member.
 
“Licensor Party” shall mean one of the Parties, as the context requires, in its
capacity as a grantor of Licensed Intellectual Property Rights to another Party
pursuant to the terms hereof.
 
“Negotiated Agreement” shall mean any agreement governing Intellectual Property
Rights as between or among the Parties that was negotiated and entered into on
arm’s-length terms at any time prior to the Effective Time between or among
members of different Party
 
4

--------------------------------------------------------------------------------

Groups, including any and all such agreements identified in Schedule 5.0;
provided that, notwithstanding the foregoing, and without limitation, for the
purposes of this Agreement, a Negotiated Agreement shall not include any (i)
IWA, (ii) work performed, without an express written agreement, by any member of
a Party Group as Performer for another member or members of a Party Group as
Requester or (iii) agreement between or among members of different Party Groups
to the extent including a Future Affiliate Provision.
 
“Otis” shall have the meaning defined in the preamble.
 
“Party” and “Parties” shall have the meaning defined in the preamble to this
Agreement.
 
“Party Group” shall mean each of the UTC Group, the Otis Group, and the Carrier
Group.
 
“Patent” shall means any issued patent, including any utility patent, design
patent, utility model, and inventor’s certificate, or any like governmental
grant or registration for the protection of inventions, including any patent
granted by the United States Patent and Trademark Office (the “USPTO”), the
European Patent Office (the “EPO”) or any foreign equivalent thereof, including
any issued patent that is continuation, divisional, continuation-in-part,
extension, confirmation, reissue, reexamination, renewal, correction or
substitution of an issued patent.  In addition, unless the context otherwise
requires, the term Patent shall include any Patent Application.
 
“Patent Application” means any application for a Patent, including any
provisional or PCT or similar application, before an applicable governmental
office anywhere in the world, including the USPTO and the EPO.
 
“Performer” shall mean, with respect to services, an entity meeting at least one
of the following two conditions:  (a) the entity is a “Performer,” as defined in
an IWA issued to the entity by the “Requester” defined in the IWA, with respect
to the services, and/or (b) the entity performed the services at the request of
a Requester as part of a joint project with the Requester, with respect to which
no IWA was expressly issued nor any Negotiated Agreement entered with the
Requester, and the entity received Funding from the Requester for the services
(which Funded the services in full, or in full jointly with the Performer but
with no contribution from any other entity) and delivered results of the
services to the Requester.
 
“Performer Background IPR” shall mean, with respect to services performed by the
Performer at the request of the Requester, all Intellectual Property Rights held
by Performer at the time of such services, other than Performer
Foreground-Delivered IPR and Performer Foreground-Undelivered IPR, that would be
necessary to Exploit Performer Foreground-Delivered IPR.
 
“Performer Foreground-Delivered IPR” shall mean, with respect to services
performed by the Performer at the request of the Requester, all Intellectual
Property Rights that were conceived or created by the Performer in the course of
such performance, directly or by a Performer Service Provider, and delivered to
the Requester.
 
5

--------------------------------------------------------------------------------

“Performer Foreground-Undelivered IPR” shall mean, with respect to services
performed by the Performer at the request of the Requester, all Intellectual
Property Rights that were conceived or created by the Performer in the course of
such performance, directly or by a Performer Service Provider, and not delivered
to the Requester.
 
“Performer Service Provider” shall mean, with respect to services performed by
the Performer at the request of the Requester, any Affiliate (other than the
Requester), supplier, service provider, or other Person performing any aspect of
the services on behalf of the Performer.
 
“Person” shall mean an individual, partnership, corporation, limited liability
company, joint venture, association or other form of business organization
(whether or not regarded as a legal entity under applicable law), trust or other
entity or organization.
 
“Received Information and Materials” shall have the meaning defined in Section
6.1.
 
“Requester” shall mean, with respect to services, an entity meeting at least one
of the following two conditions:  (a) the entity is a “Requester,” as defined in
an IWA issued by the entity to the “Performer” defined in such IWA, with respect
to the services, and/or (b) the entity requested the services from the Performer
as part of a joint project with the Performer, with respect to which no IWA was
expressly issued nor any Negotiated Agreement entered with the Performer, and
the entity Funded the services (in full independently, or in full jointly with
the Performer but with no contribution from any other entity) and received
delivery of results of the services from the Performer.
 
“Requester Foreground IPR” shall mean, with respect to services requested by the
Requester from the Performer, all Intellectual Property Rights conceived or
created by the Requester, directly or by a Requester Service Provider, in
connection with such services.
 
“Requester Service Provider” shall mean, with respect to services performed by
the Performer at the request of the Requester, any Affiliate (other than the
Performer), supplier, service provider, or other Person performing any aspect of
the Requester’s obligations in connection with such services.
 
“SDA” shall have the meaning defined in the recitals.
 
“Third Party Agreement” shall mean any Agreement, entered into at any time prior
to the Effective Time, between or among (a) a third party, on the one hand, and
(b) any member or members of the Party Groups, including any and all such
agreements identified in Schedule 5.0; provided that, notwithstanding the
foregoing, and without limitation, for the purposes of this Agreement, a Third
Party Agreement shall not include any agreement between or among members of
different Party Groups to the extent including a Future Affiliate Provision.
 
“Trade Secrets” shall mean rights in information or know how, regardless of
form, including ideas, inventions, designs, drawings, specifications, product
configurations, prototypes, models, improvements, technical data and other data,
databases, formulae, algorithms and mathematical embodiments, laboratory
notebooks, pricing and cost information, plans, proposals, processes,
procedures, schematics, manufacturing techniques, business methods,
 
6

--------------------------------------------------------------------------------

customer lists and supplier lists, and Invention Disclosures, that (a) derives
economic value, actual or potential, from not being, and is not, generally known
or readily ascertainable by proper means and (b) is the subject of efforts that
are reasonable under the circumstances to maintain the confidentiality or
secrecy thereof.
 
“Trademarks” shall mean trademark rights, whether registered or unregistered,
including in trademarks, service marks, trade names, brand names, certification
marks, collective marks, Internet domain names and registrations, logos,
slogans, symbols, trade dress and designs, and including all registrations,
renewals, and applications for registration of the foregoing.
 
“United Technologies Trademarks” shall mean all Trademarks to the extent
consisting of or containing “UTC,” “United Technologies Corporation,” “United
Technologies,” “UTX,” the UTC Icon, “ACE,” “Achieving Competitive Excellence,”
all ACE logos, “ESP,” “Employee Scholar Program,” all ESP logos, “ITC360,” all
ITC360 logos, and any variations or derivatives of any of the foregoing, and any
Trademarks that are confusingly similar thereto.
 
“UTC” shall have the meaning defined in the preamble.
 
“UTC Icon” shall mean the symbol, also known as the UTC gear logo, identified as
the “UTC Icon” in the UTC “Corporate Identity Guidelines – Brand Basics”
document attached as Schedule 4.1.1, regardless of color or size, and any
variant thereof.
 
“UTC NDA” shall have the meaning defined in Section 6.4.
 
ARTICLE II


ASSIGNMENT OF SOLELY OWNED INTELLECTUAL PROPERTY RIGHTS


2.1          Assigned Intellectual Property Rights


2.1.1       Assignments by an Assignor Party.  Subject to Section 3.2, each
Assignor Party, on behalf of itself and the other members of the Assignor Group,
hereby irrevocably assigns to the applicable Assignee Party, and agrees to
irrevocably assign to the applicable Assignee Party, all of its and the other
members of the Assignor Group’s rights, title and interest in and to any and all
Intellectual Property Rights owned by the Assignor Party or another member of
the Assignor Group that meets one or more of the following descriptions:
 
(a)          the Intellectual Property Rights are Requester Foreground IPR
conceived or created in the course of services concerning which the Assignee
Party or another member of the Assignee Group was the Requester, and the
Assignor Party or another member of the Assignor Group was the Performer; or
 
(b)          the Intellectual Property Rights are Performer Foreground-Delivered
IPR conceived or created in the course of services concerning which the Assignee
Party or another member of the Assignee Group was the Requester, and the
Assignor Party or another member of the Assignor Group was the Performer; or
 
7

--------------------------------------------------------------------------------

(c)          the Intellectual Property Rights are Performer
Foreground-Undelivered IPR conceived or created in the course of services
concerning which the Assignor Party or another member of the Assignor Group was
the Requester, and the Assignee Party or another member of the Assignee Group
was the Performer
 
 (collectively, “Assigned Intellectual Property Rights”).
 
ARTICLE III


LICENSING OF INTELLECTUAL PROPERTY RIGHTS


3.1          Licensed Intellectual Property Rights
 
3.1.1       License Grants by a Licensor Party.  Subject to Section 3.2, a
Licensor Party, on behalf of itself and the other members of the Licensor Group,
and solely to the extent the Licensor Party or another member of the Licensor
Group has the right to do so, hereby grants and agrees to grant to the
applicable Licensee Party and the other members of the Licensee Group, subject
to the field restriction of Section 3.1.2, a royalty-free, nonexclusive,
perpetual, irrevocable, fully paid-up, worldwide right and license, with the
right to sublicense as provided in Section 3.1.3, to Exploit Intellectual
Property Rights that are owned by the Licensor Party or another member of the
Licensor Group immediately following the assignments pursuant to Article II and
meet one or more of the following descriptions with respect to the relevant
Licensee Party:
 
(a)          the Intellectual Property Rights are rights under Licensed Patents
or other Intellectual Property Rights that, in each case, as of the Effective
Time, are either (A) used in connection with, or necessary for the ongoing
conduct of, the current business of the Licensee Party or another member of the
Licensee Group, or (B) Contemplated to be Used in the business of the Licensee
Party, or another member of the Licensee Group, in the Licensee Group Field;
provided, however, that the license granted in this Section 3.1.1(a) does not
apply to the Intellectual Property Rights received under or otherwise governed
by an Excluded Agreement; and/or
 
(b)          the Intellectual Property Rights are embodied in an invention, or
proposed invention, that is both (i) described in a Patent or Invention
Disclosure held by the Licensor Party or another member of the Licensor Group
and (ii) conceived by at least one inventor who, at the time of conception, was
employed by a member of the Licensee Group, a non-inclusive list of which
inventions and proposed inventions are provided in Schedule 3.1.1(b), provided,
however, that the license granted in this Section 3.1.1(b) does not apply to an
invention conceived under or otherwise governed by an Excluded Agreement; and/or
 
(c)          the Intellectual Property Rights are subject to an assignment to
the Licensor Party in Section 2.1.1(b) concerning Performer Foreground-Delivered
IPR conceived or created in the course of services concerning which the Licensor
Party or another member of the Licensor Group was the Requester and the Licensee
Party or another member of the Licensee Group was the Performer; and/or
 
8

--------------------------------------------------------------------------------

(d)          the Intellectual Property Rights are Performer Background IPR or
Patent rights of the Licensor Party or another member of the Licensor Group and
is necessary for the Licensee Party or another member of the Licensee Party to
Exploit the Performer Foreground-Delivered IPR in the Licensee Group
Field, provided, however, that the license granted in this Section 3.1.1(d)
applies only to the extent necessary for the Licensee Party or another member of
the Licensee Group to Exploit the Performer Foreground-Delivered IPR in the
Licensee Group Field.
 
(collectively, “Licensed Intellectual Property Rights”).
 
3.1.2       Field Restriction.  The licenses granted in Section 3.1.1 are
limited to, and a Licensee Party and the other members of the Licensee Group
will have the right to Exploit, only the Licensed Intellectual Property Rights
within the Licensee Group Field, except for the purposes of research and
development at a stage encompassed within U.S. Department of Defense Technology
Readiness Levels 1-6 or NASA Technology Readiness Levels 1-6; provided that (a)
such research is not intended for use outside the Licensee Group Field, and (b)
in the course of research conducted for a third party outside the Licensee Group
Field, neither the Licensee Party nor any member of the Licensee Group (nor any
of their respective officers, directors, employees, contractors, agents or
sublicensees) shall disclose such Intellectual Property Rights to the third
party.
 
3.1.3       Sublicense of Licensed Intellectual Property Rights.  A Licensee
Party or another member of the Licensee Group may sublicense its rights in
Licensed Intellectual Property Rights hereunder, solely in support of its
respective businesses (and not independent of its current or future products and
related services).  In all cases in which the exercise of sublicense rights
hereunder reasonably requires disclosure of Licensed Intellectual Property
Rights to a third party, the applicable member of the Licensee Group will
disclose such Licensed Intellectual Property Rights (a) solely on a “need to
know” basis, (b) provided that the Person to receive Licensed Intellectual
Property Rights first agrees in writing to terms of confidentiality and non-use
at least as restrictive as those provided in this Agreement, and (c) provided
that the Licensee Party ensures the performance of, and accepts joint and
several responsibility for the performance by each of the sublicensees of, the
obligations of the Licensee Party and the other members of the Licensee Group
under this Agreement.
 
3.1.4       Improvements.  Each of the licenses granted in Section 3.1.1,
subject to the restrictions of Section 3.1.2 and Section 3.1.3, includes the
right of a Licensee Party and other members of the Licensee Group to make
improvements to such Licensed Intellectual Property Rights.  Neither a Licensor
Party nor any member of the Licensor Group will have any rights to any such
improvements, and as between a Licensee Party and a Licensor Party, the Licensee
Party or applicable member of the Licensee Group will own all such improvements
made by the Licensee Party or such member of the Licensee Group to Licensed
Intellectual Property Rights.
 
3.1.5       No Implied Licenses.  To the extent Intellectual Property Rights of
a Party or member of a Party Group are not expressly granted in this Agreement,
they are hereby expressly reserved to the Party or member of the Party Group. 
Without limiting the generality of the immediately preceding sentence, no
express grant by a Licensor Party in this Agreement of
 
9

--------------------------------------------------------------------------------

license rights in certain Intellectual Property Rights shall be construed as
implying the grant of any rights by the Licensor Party or another member of the
Licensor Group in any other Intellectual Property Rights held by the Licensor
Party or another member of the Licensor Group.
 
3.2          Reserved Intellectual Property Rights.  Specific reservations shall
apply to certain Intellectual Property Rights as set forth in Schedule 3.2.
 
3.3          No Rescission.  The provisions of this Agreement, including the
license rights provided in this Article III, shall not be terminable or
revocable for any reason.  In the event of any breach of this Agreement, the
sole remedy of the non-breaching Party will be to seek monetary damages or
equitable relief, including specific performance, as provided in Article VII,
that does not involve a rescission or termination of any of the provisions of
this Agreement (including the license rights provided in this Article III), and
each Party irrevocably waives the right to seek any termination or rescission of
any such provisions or rights.
 
ARTICLE IV


TRADEMARKS



4.1         Ownership of United Technologies Trademarks.
 
4.1.1       Notwithstanding any other provision of this Agreement to the
contrary, as between UTC, on the one hand, and Otis, Carrier and other members
of the Otis Group and the Carrier Group, on the other, all rights in and to the
United Technologies Trademarks, including all goodwill appurtenant thereto, are
owned and shall be owned solely and exclusively by UTC.  Without limiting the
foregoing, and subject to Section 4.2, Otis and Carrier, on behalf of themselves
and the other members of, respectively, the Otis Group and the Carrier Group,
hereby irrevocably assign to UTC, and agree and promise to assign to UTC, (a)
any and all rights, title and interest in and to the United Technologies
Trademarks, including all goodwill appurtenant thereto held by them and the
other members of the Otis Group and the Carrier Group, and (b) any and all
registrations and applications for registration of Trademarks consisting of or
containing any of the United Technologies Trademarks, anywhere in the world, to
which Otis, Carrier or another member of the Otis Group or the Carrier Group
holds a legal or equitable interest as of the Effective Time.  Without
limitation, the foregoing assignment and promise of assignment includes the
right to sue and recover damages for past and future infringements of the United
Technologies Trademarks and to bring any proceeding in the United States Patent
and Trademark Office or any equivalent agency or governing body in any other
country for cancellation, opposition, or other proceeding in connection with the
United Technologies Trademarks.  Except as expressly stated in Section 4.2, none
of Otis, Carrier or any other member of the Otis Group or the Carrier Group
shall have any right, title or interest in or to any of the United Technologies
Trademarks, and any and all use of the United Technologies Trademarks, whether
or not authorized pursuant to Section 4.2, shall inure solely and exclusively to
UTC for all purposes.
 
10

--------------------------------------------------------------------------------

4.1.2       Otis and Carrier, on behalf of themselves and the other members of,
respectively, the Otis Group and the Carrier Group, agree and promise to assist
UTC and the other members of the UTC Group, at UTC’s request, in UTC’s
discretion and at UTC’s cost, in applying for, registering, maintaining,
renewing, demonstrating use of, recording UTC’s and the other members of the UTC
Group’s rights in, and otherwise perfecting, and defending and enforcing against
third party infringers, the rights of UTC and the other members of the UTC Group
in the United Technologies Trademarks and all goodwill associated therewith,
including executing, verifying, acknowledging and delivering any and all
documents, including any instruments of transfer and recordable assignments, and
confirmations of use, and performing such other acts deemed necessary in the
reasonable opinion of UTC.
 
4.1.3       Otis and Carrier, on behalf of themselves and the other members of,
respectively, the Otis Group and the Carrier Group, agree and promise not to (a)
challenge in any jurisdiction or venue the right or title of UTC or any other
members of the UTC Group in and to any United Technologies Trademark, or the
validity or enforceability of any United Technologies Trademark or any
registration thereof, or (b) register or renew, attempt to register or renew, or
assist a Person other than UTC or a member of the UTC Group in registering or
renewing, any United Technologies Trademark.
 
4.2         Use of United Technologies Trademarks
 
4.2.1       Except as expressly provided in this Section 4.2, after the
Effective Time, none of Otis, Carrier or any other members of the Otis Group or
the Carrier Group shall use, or have the right to use, any of the United
Technologies Trademarks.
 
4.2.2      Without limitation, Otis and Carrier as promptly as reasonably
practicable (but in any case within six (6) months of the Effective Time) shall
cause each member of, respectively, the Otis Group and the Carrier Group having
a corporate name that includes any of the United Technologies Trademarks to
apply to change its corporate name to a name that does not include any of the
United Technologies Trademarks, including, within six (6) months of the
Effective Time, by making any legal filings in each relevant jurisdiction
necessary to effect such change worldwide.
 
4.2.3      UTC, on behalf of itself and the other members of the UTC Group,
hereby grants to Otis, Carrier and the other members of the Otis Group and the
Carrier Group a limited, non-exclusive, non-transferable, personal and
nonsublicensable right to continue temporarily to use, following the Effective
Time, any United Technologies Trademark it is using immediately prior to the
Effective Time, solely to the extent of such pre-Separation use and in
accordance with product quality standards and programs in place at the
respective member of the Otis Group or the Carrier Group immediately prior to
the Effective Time, and strictly in accordance with this Section 4.2.3; provided
that Otis and Carrier shall, and shall cause each of its respective Affiliates
(including, after the Effective Time, the members of, respectively, the Otis
Group and the Carrier Group) (a) not to hold itself out as having any
affiliation with UTC or any member of the UTC Group (except to the extent a
third party may infer such affiliation merely due to the limited use of the
United Technologies Trademarks as contemplated herein), and (b) to use diligent
efforts to eliminate use of the United Technologies Trademarks.  In any event,
as soon as practicable after the Effective Time, and in any event within three
(3) years thereafter, Otis and
 
11

--------------------------------------------------------------------------------

Carrier shall, and shall cause each of its respective Affiliates (including,
after the Effective Time, the members of, respectively, the Otis Group and the
Carrier Group), and any of its licensees or its respective Affiliates’
licensees, to (a) cease and discontinue use of all United Technologies
Trademarks, and (b) complete the removal of the United Technologies Trademarks
from all of their respective products, signage, vehicles, properties, technical
information, stationery and promotional or other marketing materials and other
assets of Otis, Carrier and the other members of the Otis Group and the Carrier
Group.  Except for the limited, temporary license granted in this Section 4.2.3,
neither UTC nor any other member of the UTC Group grants any right or license
hereunder, express or implied, to use any United Technologies Trademarks.
 
4.3         Special Trademark Provisions. Special provisions concerning
Trademarks are provided in Schedule 4.3.
 
ARTICLE V


EXCLUDED AGREEMENTS


5.1         No Change to Excluded Agreements.  The Parties do not intend by this
Agreement to amend or otherwise change the Intellectual Property Rights or other
provisions of any Excluded Agreement.  Intellectual Property Rights provided,
received or created pursuant to an Excluded Agreement will not constitute
Licensed Intellectual Property Rights, and, with respect to the applicable
parties thereto, will continue to be subject to any licenses, permissions or
restrictions granted or imposed in the respective Excluded Agreement in
accordance with its terms.
 
ARTICLE VI


CONFIDENTIALITY


6.1          Received Information and Materials.  The Parties acknowledge that
members of each Party Group currently are in possession of information and
materials f members of the other two Party Groups, which may include designs,
drawings, specifications, technical data and other data, databases, formulae,
algorithms and mathematical embodiments, plans, software, proposals, processes,
procedures, manufacturing techniques, and business methods, and some of which
may be included in the Licensed Intellectual Property Rights.  With respect to a
receiving Party, such information will be referred to individually or
collectively as “Received Information and Materials,” provided that Received
Information and Materials will not include information disclosed under any
Excluded Agreement.
 
6.2          Confidential Information.  All Received Information and Materials
that are identified as or are of the type generally considered as confidential
or proprietary or that have historically been subject to reasonable
confidentiality and proprietary protections, and any communications or
information provided after the Effective Time pursuant to this Agreement among
members of the different Party Groups, will be deemed confidential and
proprietary information of the Person that provided it, unless the information
(a) is or becomes generally available to the public other than as a result of a
disclosure in breach of this Agreement; (b) is rightfully available to or known
by the receiving Party prior to receipt by the receiving Party
 
12

--------------------------------------------------------------------------------

without any obligation of confidentiality; (c) is received by the receiving
Party from a third party, provided that the third party is not known by the
receiving Party, after reasonable inquiry, to be in breach of any obligation of
confidentiality; or (d) was independently developed by the receiving Party,
without violating any contractual or legal obligation (“Confidential
Information”).
 
6.3          Obligations.  With respect to Confidential Information in its
possession, custody or control, a receiving member of a Party Group will:  (a)
hold all Confidential Information in confidence, using the same degree of care
such receiving member uses to protect its own confidential information of a
similar nature, but in no event less than a reasonable degree of care, including
sharing Confidential Information internally only on a “need to know” basis, (b)
not disclose Confidential Information to any third party, other than as
permitted with respect to Licensed Intellectual Property Rights pursuant to
Section 3.1.3, and (c) use Confidential Information only to the extent
authorized.
 
6.4         Termination of UTC NDA.  Upon the Effective Time, (a) the Amended
and Restated Nondisclosure Agreement, by and between United Technologies
Companies, dated July 26, 2012 (the “UTC NDA”), will terminate as among UTC and
the other members of the UTC Group, Otis and the other members of the Otis
Group, and Carrier and the other members of the Carrier Group, (b) the
information disclosed under the UTC NDA (i) will be deemed Received Information
and Materials and Confidential Information under this Agreement, and (ii) will
be licensed hereunder for use by UTC and the other members of the UTC Group,
Otis and the other members of the Otis Group, Carrier and the other members of
the Carrier Group, solely to the extent it is Licensed Intellectual Property
Rights granted to UTC and the other members of the UTC Group, Otis and the other
members of the Otis Group or Carrier and the other members of the Carrier Group,
respectively, and (c) notwithstanding paragraph 3 of the UTC NDA, such
information disclosed thereunder will continue to be protected for as long as it
remains Confidential Information.
 
ARTICLE VII


LIMITATIONS AND DISCLAIMERS


7.1          Subsequent Delivery of Intellectual Property Rights.
 
7.1.1       For a period of six (6) months after the Effective Time, upon
written request by an Assignee Party or a Licensee Party, and solely to the
extent the Assignor Party or another member of the Assignor Group or the
Licensor Party or another member of the Licensor Group, respectively, has the
right to do so, the Assignor Party or the Licensor Party, respectively, shall
use commercially reasonable efforts to provide (and to cause other members of
the Assignor Group or the Licensor Group, respectively, to provide) to the
requesting Assignee Party or the Licensee Party, respectively, copies of
tangible embodiments of the Assigned Intellectual Property Rights and the
Licensed Intellectual Property Rights, respectively, in the possession of a
member of the Assignor Group or the Licensor Group, respectively, and not in the
possession of a member of the Assignee Group or the Licensee Group,
respectively, upon the Effective Time, to the extent that both (a) such Assigned
Intellectual Property Rights or such Licensed Intellectual Property Rights,
respectively, are necessary for the ongoing conduct of the current
 
13

--------------------------------------------------------------------------------

business of the requesting Assignee Party or another member of the Assignee
Group or the requesting Licensee Party or another member of the Licensee Group,
respectively, or was in use in such business as of the Effective Time, and (b)
such tangible embodiments are reasonably necessary for the use of such Assigned
Intellectual Property Rights or such Licensed Intellectual Property Rights,
respectively, identified in Section 7.1.1(a).
 
7.2         No Additional Obligations.  Except as expressly provided in this
Agreement, this Agreement does not create any obligation on the part of any of
the Parties to provide or create any of the following with respect to the
Intellectual Property Rights owned, transferred, granted or licensed under this
Agreement:  (a) explanations, corrections, revisions, improvements, upgrades,
technical assistance, maintenance, installation, debugging, or any other
support; or (b) tangible embodiments, documents, information, software, data or
any other items, deliverables or services.
 
7.3         DISCLAIMER.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, THE SDA
OR ANY OTHER ANCILLARY AGREEMENT, (A) EACH OF THE PARTIES CONVEYS INTELLECTUAL
PROPERTY RIGHTS UNDER THIS AGREEMENT SOLELY ON AN “AS IS,” “WHERE IS” AND “WITH
ALL FAULTS” BASIS, AND (B) NONE OF THE PARTIES MAKES, AND EACH HEREBY EXPRESSLY
DISCLAIMS, ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WITH RESPECT TO SUCH
INTELLECTUAL PROPERTY RIGHTS, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY
REPRESENTATION OR WARRANTY WITH RESPECT TO MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, COMPLETENESS OR SUFFICIENCY, OR EXPORTABILITY, OR WITH
RESPECT TO THE VALIDITY, SCOPE, ENFORCEABILITY OR NONINFRINGEMENT OF ANY OF SUCH
INTELLECTUAL PROPERTY RIGHTS.  FOR AVOIDANCE OF DOUBT, THE REPRESENTATIONS AND
WARRANTIES PROVIDED IN THE SDA ARE NOT AFFECTED BY THIS DISCLAIMER.
 
7.4         Limitations of Liability.  Except in connection with a Party’s
willful and intentional breach of this Agreement or fraud, in no event shall any
Party or its Affiliates, under any circumstances, be liable or obligated in any
manner to another Party or its Affiliates for any consequential, special,
incidental, exemplary, indirect, punitive or similar damages, or for any loss of
future revenue, profits or income, or for any diminution in value damages
measured as a multiple of earnings, revenue or any other performance metric
arising out of or relating to this Agreement or the transactions contemplated in
this Agreement, even if such Party or its Affiliate is informed in advance of
the possibility of such damages occurring and regardless of whether or not the
damages were foreseeable and regardless of the theory or cause of action upon
which any damages might be based.  This limitation is separate and independent
of any other remedy limitations and shall not fail if any such other limitation
fails.  The foregoing shall not be deemed to modify or limit any rights or
remedies to the extent arising under the SDA, any other Ancillary Agreement or
any Excluded Agreement.
 
14

--------------------------------------------------------------------------------

ARTICLE VIII



GOVERNING LAW AND DISPUTE RESOLUTION


8.1          Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware, without
regard to any conflict or choice-of-law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.
 
8.2          Alternative Dispute Resolution.  Any dispute, controversy or claim
between or among the Parties (whether sounding in contract, tort, or otherwise)
arising out of or resulting from this Agreement, including the meaning of its
provisions or the performance of any such provisions by a Party, its breach,
termination, invalidity or otherwise (each, a “Dispute”) will be resolved in
accordance with the procedures specified in this Article VIII, which will be the
sole and exclusive procedure for the resolution of any such Dispute.
 
8.2.1       Negotiations.  The Parties will attempt in good faith to resolve any
Dispute promptly by negotiations among executives of the Parties who have
authority to settle the Dispute.  The disputing Party will give the other Party
or Parties, as applicable, written notice of the Dispute.  Within twenty (20)
days after receipt of said notice, the receiving Party or Parties will submit to
the other a written response.  The notice and response will include:  (a) a
statement of each Party’s position and a summary of the evidence and arguments
supporting that position, and (b) the name and title of the executive who will
represent that Party.  The executives will meet at a mutually acceptable time
and place within thirty (30) days of the date of the disputing Party’s notice
and thereafter as often as they reasonably deem necessary to exchange relevant
information and to attempt to resolve the Dispute.
 
8.2.2       Arbitration.  If a Dispute has not been resolved within sixty (60)
days of the date of the disputing Party’s notice, any Party desiring a
non-negotiated resolution shall refer the Dispute to binding arbitration
pursuant to the then-current commercial arbitration rules and supplementary
procedures of commercial arbitration of the American Arbitration Association
(the “AAA Rules”).  The arbitral tribunal shall be composed of a single
arbitrator appointed in accordance with the AAA Rules in any matter in which an
injunction, specific performance or other equitable relief is not requested and
the value of the relief any Party seeks (whether by claim or counterclaim) does
not exceed three million United States dollars (US $3,000,000).  In all other
matters, including any matter in which an injunction, specific performance or
other equitable relief is requested, the arbitral tribunal shall be composed of
a panel of three (3) arbitrators appointed in accordance with the AAA Rules. 
The arbitration shall take place in New York, New York.  Each Party will bear
its own expenses (including attorneys’ fees), and the Parties will share equally
the compensation and expenses of the arbitrators and the arbitration.  Any
arbitration award will be final and shall be enforceable in any court of
competent jurisdiction.
 
8.3         Confidentiality.  All negotiations, and all statements made and
documents provided or exchanged in connection with an arbitration under Section
8.2.2 will be confidential.  Except with the prior written consent of the other
Party or Parties in the Dispute, as applicable, none of the Parties will
disclose the existence or content of the Dispute, or the results of any
 
15

--------------------------------------------------------------------------------

dispute resolution process, to third parties other than (a) as may be required
by law or legal process after having provided the other Party or Parties with
notice thereof and the opportunity to seek a protective order over such
information, or (b) to outside counsel and tax, financial, and accounting
professionals in connection with the Dispute.
 
8.4         Equitable Relief.  The Parties acknowledge and agree that monetary
damages (even if available) may not be an adequate remedy in the event that a
Party does not perform the provisions of this Agreement in accordance with their
specified terms or otherwise breaches any provisions of this Agreement. 
Accordingly, and notwithstanding any other provision of this Agreement, any
Party will be entitled to seek from the arbitrator or arbitration tribunal, and
the arbitrator or arbitration tribunal will be empowered to grant, an
injunction, specific performance or other equitable relief (whether preliminary,
permanent, temporary, conservatory or otherwise, and including temporary
restraining orders) to prevent such breaches of this Agreement and to enforce
specifically the terms hereof, in addition to any other remedy to which such
Party is entitled at law or in equity.  The Party alleging the breach shall not
be required to provide any bond or other security in connection with any such
award, but the Parties reserve all rights to otherwise contest the propriety of
any award of injunctive relief.  In addition, and notwithstanding any other
provision of this Agreement, any Party will be entitled to seek in a court of
competent jurisdiction an injunction, specific performance or other equitable
relief to prevent breaches of this Agreement pending an arbitration under
Section 8.2.2.
 
ARTICLE IX


GENERAL PROVISIONS


9.1          Entire Agreement; Conflict Among Agreements.  This Agreement,
together with the SDA, the other Ancillary Agreements and the Exhibits and
Schedules hereto and thereto, constitute the entire agreement among the Parties
with respect to the subject matter of this Agreement and supersede any prior
discussion, correspondence, negotiation, proposed term sheet, agreement,
understanding or arrangement with respect to such subject matter, and there are
no agreements, understandings, representations or warranties among the Parties
other than those set forth or referred to in this Agreement with respect to such
subject matter.  In the event of any conflict between the provisions of this
Agreement and the provisions of the SDA or any other Ancillary Agreement, the
provisions of this Agreement shall control, provided, however, that (a) in the
event of a conflict between the provisions of this Agreement and the provisions
of the Transition Services Agreement, the conflicting provisions of the
Transition Services Agreement shall control over the conflicting provisions of
this Agreement, and (b) nothing in this Agreement limits any of the
representations, warranties or indemnity obligations under the SDA or any other
Ancillary Agreement.  In the event of any conflict between the provisions of
this Agreement and any agreement that was entered into at any time prior to the
Effective Time between or among members of different Party Groups that is not an
Excluded Agreement, the conflicting provisions of this Agreement shall control.
 
9.2          Assignment and Change of Control; Successor and Assigns
 
9.2.1       No Party may directly or indirectly sell, assign or otherwise
transfer (whether by asset or stock sale, merger, reorganization or otherwise)
any or all of its rights or
 
16

--------------------------------------------------------------------------------

delegate any or all of its obligations under this Agreement without the express
prior written consent of the other Parties, except as follows:
 
(a)          Otis or Carrier may (i) freely sell, assign or otherwise transfer,
in whole or from time to time in part, Assigned Intellectual Property Rights
assigned to it hereunder; and (ii) sell, assign or otherwise transfer, in whole
or from time to time in part, its rights and obligations under this Agreement
(A) to any Affiliate of Otis or Carrier, respectively, (B) to any financing
entity, in connection with the grant of a revocable security interest necessary
for financing, or (C) to a Person acquiring (whether by asset or stock sale,
merger, reorganization or otherwise) all or substantially all of the relevant
business of Otis or Carrier, respectively, that agrees to be bound by the terms
and conditions of this Agreement; but any such transfer or assignment will not
relieve Otis or Carrier, respectively, of any of its obligations hereunder.
 
(b)          UTC may (i) freely sell, assign or otherwise transfer, in whole or
from time to time in part, Assigned Intellectual Property Rights assigned to it
hereunder; and (ii) sell, assign or otherwise transfer, in whole or from time to
time in part, its rights under this Agreement (A) to any member of the UTC
Group, (B) to any financing entity, in connection with the grant of a revocable
security interest necessary for financing, or (C) to a Person acquiring (whether
by asset or stock sale, merger, reorganization or otherwise) all or
substantially all of the relevant business of UTC that agrees to be bound by the
terms and conditions of this Agreement; but any such transfer or assignment will
not relieve UTC of any of its obligations hereunder.
 
9.2.2       Any purported sale, assignment or other transfer in contravention of
this Section 9.2 shall be null and void.
 
9.2.3       Subject to Section 9.2.1 and Section 9.2.2, this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors, assigns and transferees.
 
9.3          Bankruptcy.  All licenses granted under this Agreement will be
deemed licenses of rights to intellectual property for purposes of Section
365(n) of the United States Bankruptcy Code and a licensee under this Agreement
will retain and may fully exercise all of its rights and elections under the
United States Bankruptcy Code.
 
9.4         Amendments and Waivers.  This Agreement may not be modified or
amended, except by an instrument or instruments in writing signed by the Party
against whom enforcement of any such modification or amendment is sought.  Any
Party to this Agreement may, only by an instrument in writing, waive compliance
by the other Parties with any term or provision of this Agreement on the part of
such other Parties to this Agreement to be performed or complied with.  The
waiver by any Party to this Agreement of a breach of any term or provision of
this Agreement shall not be construed as a waiver of any subsequent breach.  No
failure or delay by any Party in exercising any right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  Subject to Section 3.3, the rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
 
17

--------------------------------------------------------------------------------

9.5          Notice.  All notices or other communications required or permitted
hereunder by a Party shall be in writing to the other Parties at the address
provided below (or at such other address as such Party may designate by notice
pursuant to this Section 9.5), and shall be deemed given or delivered (a) when
delivered personally against written receipt, (b) if sent by registered or
certified mail, return receipt requested, postage prepaid, when received, and
(c) when delivered by a nationally recognized overnight courier service,
prepaid:
 

 
To UTC:
     
United Technologies Corporation
   
10 Farm Springs
   
Farmington, CT  06302
   
Attention:  Chief Intellectual Property Counsel
 
To Otis:
     
Otis Worldwide Corporation
   
One Carrier Place
   
Farmington, CT  06032
   
Attention:  Chief Intellectual Property Counsel
       
To Carrier:
     
Carrier Global Corporation
   
13995 Pasteur Boulevard
   
Palm Beach Gardens, FL  33418
   
Attention:  Chief Intellectual Property Counsel



9.6         Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party hereto.  Upon such a
determination, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
 
9.7         Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by electronic means shall be
as effective as delivery of a manually executed counterpart of this Agreement.
 
9.8         Further Assurances.  Each Party agrees, upon written request of
another Party, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements, which may be reasonably required to
implement the provisions and purposes of this
 
18

--------------------------------------------------------------------------------

Agreement; provided, however, that, except as expressly set forth in this
Agreement, nothing in this Agreement shall be construed as obligating a Party or
its Affiliates to deliver any additional Intellectual Property Rights, or any
tangible embodiments of any Intellectual Property Rights, to another Party or
its Affiliates.
 
9.9         Interpretation.  For the purposes of this Agreement, (a) words in
the singular shall be held to include the plural and vice versa, and words of
one gender shall be held to include the other gender as the context requires;
(b) references to the terms Article, Section, paragraph, Exhibit and Schedule
are references to the Articles, Sections, paragraphs, Exhibits and Schedules to
this Agreement, unless otherwise specified; (c) any capitalized terms used in
any Exhibit or Schedule but not otherwise defined therein shall have the meaning
as defined in this Agreement; (d) the terms “hereof,” “herein,” “hereby,”
“hereto” and derivative or similar words refer to this entire Agreement,
including the Schedules and Exhibits hereto, and not to any particular provision
thereof; (e) references to “$” shall mean U.S. dollars; (f) the word “including”
and words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified; (g) the word “or” shall not be
exclusive; (h) references to “written” or “in writing” include in electronic
form; (i) provisions shall apply, when appropriate, to successive events and
transactions; (j) the Parties have each participated in the negotiation and
drafting of this Agreement and if an ambiguity or question of interpretation
should arise, this Agreement shall be construed as if drafted jointly by the
Parties and no presumption or burden of proof shall arise favoring or burdening
any Party by virtue of the authorship of any of the provisions in this
Agreement; (k) references to any statute shall be deemed to refer to such
statute as amended through the date hereof; (l) references to any Contract are
to that Contract as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof; (m) references to an Affiliate of
a Party mean current and future Affiliates of such Party; (n) a reference to any
Person includes such Person’s successors and permitted assigns; (o) any
reference to “days” shall mean calendar days, unless Business Days are expressly
specified; and (p) when calculating the period of time before which, within
which or following which any act is to be done or step taken pursuant to this
Agreement, the date that is the reference date in calculating such period shall
be excluded and if the last day of such period is not a Business Day, the period
shall end on the next succeeding Business Day.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
[SIGNATURE PAGE FOLLOWS]
 
19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties as of the day first above written.
 

 
UNITED TECHNOLOGIES CORPORATION
      
By:
/s/ Michael R. Dumais
   
Name:
Michael R. Dumais
   
Title:
Executive Vice President, Operations & Strategy
          
OTIS WORLDWIDE CORPORATION
   
 
By:
/s/ Michael P. Ryan
   
Name:
Michael P. Ryan
   
Title:
Vice President, Controller
         
CARRIER GLOBAL CORPORATION
        
By:
/s/ Kyle Crockett
   
Name:
Kyle Crockett
   
Title:
Vice President, Controller





20

--------------------------------------------------------------------------------